Citation Nr: 1806708	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, to include venous stasis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Army from September 1977 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the St. Louis, Missouri, Regional Office (RO).  The Board remanded this case in December 2015 for additional development.

As originally developed, the Veteran's appeal included the additional issues of entitlement to service connection for a headache disorder, a low back disorder, a sleep disorder, a heart disorder, and a psychiatric disorder, all of which were later granted in a December 2016 rating decision.  The Veteran has not initiated an appeal with respect to the initial ratings or effective dates assigned for these now service-connected disabilities and has provided no additional argument, therefore, the issues are not considered part of the current appeal.  Accordingly, consideration herein is limited to the remaining issue that the Veteran wishes to pursue.

FINDING OF FACT

The Veteran did not have a chronic bilateral leg disorder during service; her currently diagnosed venous insufficiency/stasis dermatitis first manifested many years after separation from active service, and are unrelated to service.

CONCLUSION OF LAW

The criteria for service connection for bilateral leg disorder, to include venous insufficiency/stasis dermatitis is not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated October 16, 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Law and Analysis for Service Connection

The Veteran is seeking service connection for a bilateral leg disorder that she contends is related to service or began during that time.  See March 2013 Notice of Disagreement; April 2012 Claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Venous insufficiency and stasis dermatitis are not listed in section 3.309(a).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records show that at separation in April 1980, the Veteran reported having a history of swollen or painful joints as well as leg cramps.  Although the examiner noted the Veteran's reported history, no further summary or elaboration was provided and the clinical evaluation did not indicate any lower extremity abnormalities.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute symptoms in the immediate years after her separation from service in 1980.  A review of progress notes from the Popular Bluff VA Medical Center as well as the Sikestone and Cape Girardeau CBOCs (Community Based Outpatient Clinic) shows the earliest relevant medical evidence is found in 2011.  At that time the Veteran was being evaluated for skin changes on right lower leg for past year and a half, leg, swelling, and dark areas.  The clinical impression was venous insufficiency and stasis dermatitis.  See Virtual VA CAPRI records dated August 23, 2011, pg. 274 of 533.  These treatment records do not suggest that any bilateral leg symptomatology originated during military service and there is no indication that the Veteran related her symptoms to service or to any event of service at that time.  

In November 2016, the Veteran was afforded a VA examination in connection with her claim.  The examiner reviewed the claims file, including service and post-service treatment records, and summarized the findings.  After reviewing the Veteran's history and conducting an examination, the examiner concluded the venous insufficiency and stasis dermatitis were less likely than not (less than 50 percent probability) incurred in or caused by service.  She explained that venous stasis occurs as people age when the blood does not flow as well.  

Based on the foregoing, the Board finds that the Veteran's diagnosed bilateral leg disorder is not related to her military service.  As has been noted above, service treatment records contain no complaints of leg problems, other than the history noted at separation, or diagnosis of any bilateral leg disorder.  While the Veteran did report a history of pain, swelling, and cramps at separation, clinical evaluation of the lower extremities was normal.  Moreover pertinent complaints do not arise in post-service treatment records until 2011, more than 30 years after service and do not reference any service origin or otherwise suggest an account of symptoms that suggest an origin in service.  The prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, the only competent medical opinion of record demonstrates that the current bilateral leg disorders are not related to service.  In this case, the Board finds the VA opinion is highly probative as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  In providing rationale for the medical opinion, the VA examiner considered the service treatment records documenting the complaints at service discharge onset, the course of the Veteran's vascular complaints and symptoms, and the results of clinical evaluation.  The claims file contains no competent medical evidence refuting it.

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between her claimed disorder and service, the Board notes determining the etiology of venous insufficiency and stasis dermatitis (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the vascular system, the potential causes of such disorders and so is beyond the scope of knowledge of a lay person.  

In this case, the facts are complex enough that the Veteran's current assertions regarding her symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of her claimed vascular disorders after service, the probative value of her opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for a bilateral leg disorder, to include venous insufficiency and stasis dermatitis is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


